Title: To James Madison from James Leander Cathcart, 15 March 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


15 March 1803, “Chesapeake at Sea.” No. 2. Encloses a journal of events which have taken place since his last dispatch. Enclosure A contains the latest information from Tripoli, and enclosure B is his last letter to Nissen. Hopes Eaton will be able to efface the suspicion he is under at present of misapplication of public money and “thereby, eradicate, unfavourable impressions, prejudicial to his reputation.” Eaton asserts that if the government admits his expenses, it will be in debt to him after he refunds the $22,000 paid on his account by Morris. Hopes this is true and that if Eaton “is really innocent,” he may be returned to Tunis, if only for six months, “for if those Bashaw’s, are permitted, to change our Consul’s, at their pleasure, they will not only treat us, with contempt, but, will continually, levy contributions, on us, by way of Consular presents.” Even if Eaton’s conduct has been such as to prevent his continuance in office, no consular present ought to be paid at Tunis. The bey has “turn’d the Consul away,” and the U.S. should send another in compliance with the treaty; but the treaty does not mention presents, and paying them without dispute would furnish the other Barbary states with “a pernicious precedent, which they, will not fail, to take advantage of.” If the news should reach Algiers that Eaton was replaced on the bey’s orders, “the Dey, will immediately quote, that, as precedent for my, being not admitted at Algiers, which will place me, in a very awkward situation.” Commodore Morris and other naval officers suspect that Eaton connived at his own arrest “in order, to be reliev’d from his pecuniary embarrassments” but did not realize his expulsion from Tunis was contemplated. “I cannot suppose him guilty of such baseness. I know him long, and always found him, possess’d of a high, sense of honor. I rather suppose Sir, that, his zeal, has been imprudent, which, has created him a number of enemies, of much more intrigue than he possesses, and to whose wiles, he has at length fallen a sacrifice, but no situation of affairs, can, justify the insult, our Country, has suffer’d in the person of our Commodore; it is an act of violence, unprecedented even in the annals of Barbary.” Will give JM the earliest information of the “real state of Affairs, in those Regency’s.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 3 pp. In a clerk’s hand, signed by Cathcart. Docketed by Wagner as received 19 May.



   
   Cathcart enclosed a copy of his “clear, succinct and impartial Journal of events” which took place on the Barbary Coast from 29 Jan. to 14 Mar. 1803 (15 pp.; docketed by Wagner as received 19 May; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:350–55). As he accompanied Commodore Morris on the Chesapeake, Cathcart described the U.S. squadron’s unsuccessful attempt to blockade Tripoli and its return to Malta, where it was “detained by contrary winds” until 19 Feb. He recorded in detail the events that occurred at Tunis between 22 Feb. and 13 Mar., including Morris’s audience with the bey and meetings with Hajj Unis ben Unis, the bey’s commercial agent, and Hamet Gurgi, an agent representing Hamet Qaramanli; Morris’s detention by the bey; the settlement of Eaton’s debt to Unis ben Unis; and Eaton’s expulsion by the bey. In the journal Cathcart referred to the fourteen enclosures that accompany it, which are copies of (1) O’Brien’s 15 Oct. 1802 circular letter (2 pp.; see Kirkpatrick to JM, 15 Dec. 1802, and n. 2), addressed to Eaton with an appended note by O’Brien reporting the dey’s demand to know when the annuities would arrive and his refusal to accept Cathcart as consul; (2) Eaton to Cathcart, 4 Dec. 1802 (3 pp.), enclosing O’Brien’s circular and note, urging Cathcart to hurry to Tunis to discuss “an event” that rendered the project involving Hamet Qaramanli “more than ever promising,” and in postscripts of 30 Dec. and 6 Jan. expressing his frustration and desire to leave Tunis, stating that the pasha would not accept the terms Cathcart had offered, and urging that Peter Lisle [Murad Rais] be hanged should Morris capture him; (3) Eaton to Cathcart, 14 Jan. 1803 (1 p.), expressing disappointment at not having seen or heard from Cathcart; (4) Nissen to Cathcart, 18 Jan. 1803 (2 pp.), reporting the events in Tripoli described in Nissen to Eaton, 30 Jan. 1803 (see n. 2); (5) Cathcart to Eaton, 29 Jan. 1803 (1 p.), stating that the U.S. squadron would appear at Tunis as soon as possible; (6) Eaton’s 9 Aug. 1802 promissory note (1 p.; in Italian) for $34,000 borrowed from Unis ben Unis for matters with which Eaton was charged by the U.S. government; (7) Cathcart’s translation (1 p.) of a letter dictated to Morris by M. Devoize, the French agent at Tunis, stating that Morris preferred the French agent’s aid to that of any other at Tunis and agreeing to reimburse the $22,000 to be advanced by Devoize; (8) Morris to Cathcart, 7 Mar. 1803 (1 p.), explaining that the delay in sending the money ashore was caused by strong winds (printed ibid., 2:370); (9) Cathcart to Morris, 7 Mar. 1803 (2 pp.), giving details of the sale of Eaton’s ship Gloria and some coffee Eaton owned, which would leave a balance of $22,000 required to discharge Eaton’s obligation, expressing dismay at the insult offered to the U.S. in Morris’s person, and warning Morris to “by no means trust yourself on shore”; (10) Morris to Cathcart, 7 Mar. 1803 (2 pp.), sending $22,000 to discharge the remainder of Eaton’s debt and asking Cathcart to “take Mr. Eaton’s assignment, of all his personal, and real property” and to present George Davis as U.S. agent ad interim (printed ibid., 2:370); (11) Morris to the bey of Tunis, 7 Mar. 1803 (2 pp.), stating that only bad weather and ill health had kept him from returning with the money and introducing Davis, to which Cathcart appended a note stating that if he were commander of the squadron he would have sent a protest against the treatment afforded him rather than this letter (printed ibid., 2:369); (12) receipts from Unis ben Unis, 7 Mar. 1803 (1 p.; in Italian), for $12,000 from Eaton and $22,000 from Cathcart, written on the verso of enclosure no. 6; (13) a statement by Cathcart, 8 Mar. 1803 (1 p.), binding the U.S. to indemnify Danish consul Carl Christian Hoick for any loss that might result from his becoming guarantor for the fulfillment of Eaton’s contract to sell the Gloria at Leghorn; and (14) a 9 Mar. 1803 assignment by Eaton (2 pp.) of all his property, real, personal, and mixed, to the U.S. government as indemnification for the $22,000 advanced should the government not accept his accounts (enclosures nos. 12–14 are witnessed by John Rodgers and George Davis).




   
   Enclosure A is a copy of Nissen to Eaton, 30 Jan. 1803 (2 pp.), in which Nissen reported that since he last wrote on 10 Dec., all the Tripolitan cruisers and Murad Rais had returned with no prizes of consequence. He mentioned the marriages of the pasha’s son and daughter in December. “It is not astonishing,” he observed, “that the Bashaw will not pay attention to the proposals of the United States of America; as he, has received letters, from Malta mentioning very considerable sums, that were, to be employ’d for purchasing his friendship, he therefore, believes, the Offers of Mr. Cathcart, only to be introductory.” Nissen related a rumor at Tripoli that the dey had refused to receive Cathcart. He added in a 17 Feb. postscript that a frigate had appeared to the east that was supposed to be American but that it was not close enough to be identified. Cathcart appended a note: “Mr. OBrien has been indefatigable in propagating the story that I would not be receiv’d at Algiers & endeavors to make it be thought an act of the Deys when in reality it is no more than an intrigue of his own aided by the Jews, which with very little trouble might be counteracted; but if a decided position is not taken by our Comodore we shall be laugh’d at, the question is shall the Dey of Algiers dictate to the President of the United States who he shall appoint U S Agent at Algiers or shall he be at liberty to appoint who he pleases.”



   
   In enclosure B, Cathcart to Nissen, 3 Mar. 1803 (2 pp.), Cathcart stated that in his 25 Nov. letter to Nissen he had intimated that indemnification would be exacted from Tripoli for the expenses of the war, and he declared that “was [the pasha] to offer the United States, a permanent peace, for one thousand dollars, it would not be given.” But, he added, he had mentioned in a later letter that he saw no great difficulty in the negotiations if the pasha “thought proper, to negociate, upon terms, of equality, and reciprocity.” He also asked Nissen to try to retrieve “the cash, in the hands of the Jews” and added in an explanatory note: “This is the price of the cloth which the Bashaw of Tripoli took from me during my residence there 1300 dollars of which Mr. Nissen has recover’d.”



   
   A full transcription of this document has been added to the digital edition.

